               Exhibit A

             Proposed Order




10633908/1
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                     :
In re:                                               :        Chapter 11
M & G USA CORPORATION, et al.,1                      :
                                                     :        Case No. 17-12307 (BLS)
                  Debtors.                           :
                                                     :        (Jointly Administered)
                                                     :
                                                     :        Re: Docket No. ___

        ORDER GRANTING MOTION OF THE CONSTRUCTION LIENHOLDER
                 GROUP TO SHORTEN NOTICE FOR HEARING
               TO ENTER ORDER APPROVING RESERVE MOTION

         Upon the motion (the “Motion to Shorten”) of certain construction lien claimants

(collectively, the “Construction Lienholder Group”) pursuant to Del. Bankr. L.R. 9006-1(e),

shortening the notice period required for the Debtors’ Motion for Entry of an Order Establishing

a Lienholder Claims Reserve and Granting Related Relief [Docket No. 1075] (the “Reserve

Motion”); good cause being shown for the need for expedited consideration and shortening time

relating to any response(s) thereto and the hearing thereon; and it appearing that no further notice

of the Motion to Shorten need be provided; the Court having considered the Motion to Shorten

and, upon the complete record of these chapter 11 cases and after due deliberation thereon, and

good cause appearing therefor.

         THE COURT HEREBY ORDERS that:

         1.       The Motion to Shorten is GRANTED.




1       The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449); M & G Resins USA, LLC (3236); M & G
Polymers USA, LLC (7593); M & G Finance Corporation (4230); M&G Waters USA, LLC (2195); M & G USA
Holding, LLC (3451); Chemtex International Inc. (7695); Chemtex Far East, Ltd. (2062); and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.


10633908/1
         2.    A hearing to consider entry of an order granting the Reserve Motion to establish

the Corpus Christi Mechanics’ Lien Reserve Procedures (as defined in the Third Amended Joint

Plan of Liquidation of the Debtors and Debtors in Possession, Docket No. 2115) will be held on

December 17, 2018 at 11:00 a.m., prevailing eastern time, in the United States Bankruptcy Court

for the District of Delaware, 824 Market Street, 6th Floor, Courtroom 1, Wilmington, Delaware

19801.

         3.    Any objections to the proposed entry of an order granting the Reserve Motion

may be filed with the Court at or prior to the hearing.

         4.    The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.



Dated: December __, 2018
Wilmington, Delaware
                                                      ________________________________
                                                      The Honorable Brendan L. Shannon
                                                      United States Bankruptcy Judge




                                                 2
10633908/1
